
	
		II
		110th CONGRESS
		1st Session
		S. 1246
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Lieberman (for
			 himself, Mr. Brownback, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To establish and maintain a wildlife global animal
		  information network for surveillance internationally to combat the growing
		  threat of emerging diseases that involve wild animals, such as bird flu, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wildlife Global Animal Information
			 Network for Surveillance Act or Wildlife GAINS Act.
		2.FindingsCongress finds that—
			(1)the ongoing
			 panzootic of highly pathogenic avian influenza (HPAI) strain H5N1 in Asia and
			 Eurasia is a threat to global human health and the global poultry
			 industry;
			(2)the HPAI virus is
			 capable of causing massive avian die-offs, and response can easily involve the
			 culling of tens of millions of domestic poultry or domestic waterfowl,
			 resulting in significant economic losses;
			(3)the fatality rate
			 due to infection in humans may be 30 to 50 percent or more;
			(4)it
			 has long been known that wild birds are a reservoir host for avian influenza
			 viruses worldwide;
			(5)the
			 1918 pandemic, the most lethal of the three pandemics that killed over
			 40,000,000 people worldwide, was caused by an influenza virus that initially
			 jumped directly from birds to humans and subsequently evolved an ability to
			 transmit from human-to-human;
			(6)this precedent for
			 an avian influenza virus to transmit directly from birds to humans, then spread
			 among humans, significantly raises the concern about the current H5N1 influenza
			 strain;
			(7)increased
			 surveillance, including on migratory birds, is critical to controlling avian
			 influenza and preparing for other potential emerging infectious
			 diseases;
			(8)the capacity to
			 proactively detect the threats could result in significantly improved disease
			 prediction and prevention capabilities;
			(9)international
			 wildlife health surveillance does not clearly fall under the jurisdiction of
			 any Federal or international agency;
			(10)there is a
			 continued inability to share real-time data across the human, agricultural,
			 wildlife, and veterinary agencies on zoonotic threats;
			(11)while
			 surveillance at domestic poultry and domestic waterfowl production facilities
			 and farms is an immediate and on-going monitoring need and is being supported
			 through relevant agencies, surveillance in wild bird populations that may have
			 been exposed to the virus is a critical component to determine the spread of
			 the virus, implement control measures, and protect human, livestock, and
			 wildlife health;
			(12)monitoring and
			 surveillance of wild migratory and resident water birds are critically
			 important to identifying all strains of influenza viruses in wild birds as a
			 library of possible genotypes, determining their role in the spread of the
			 virus, and anticipating where outbreaks may occur to enhance
			 preparedness;
			(13)improving
			 surveillance of wildlife health around the world would close significant
			 jurisdictional and scientific gaps in current emerging infectious disease
			 preparedness;
			(14)other emerging
			 diseases beyond bird flu merit similar attention, in terms of the potential
			 threats to global public health as well as agribiosecurity and
			 biodiversity;
			(15)the majority of
			 emerging infectious diseases identified in the past several decades have moved
			 from wildlife to humans, largely due to human incursions into or alterations of
			 wildlife habitats and hunting, consumption, and trade of wildlife
			 species;
			(16)the human
			 immunodeficiency virus (HIV) virus moved from chimpanzees to humans via these
			 mechanisms;
			(17)many factors
			 contribute to disease emergence and spread from wildlife to domestic animals
			 and humans, including environmental degradation and the handling, consumption,
			 and trade of wildlife and wildlife-derived products;
			(18)from avian influenza to the severe acute
			 respiratory syndrome (SARS), from bovine tuberculosis to the Ebola virus, and
			 from HIV/AIDS to monkey pox, a long list of zoonotic diseases negatively
			 impacts people’s lives and livelihoods and costs the global economy billions of
			 dollars; and
			(19)the Government of
			 the United States lacks a comprehensive program to monitor wildlife health
			 around the world, a program that could proactively inform preparedness not just
			 in the case of a potential H5N1 influenza strain pandemic, but also for a
			 broader array of emerging infectious disease threats that often arise at the
			 interface between wildlife, humans, and their domestic animals.
			3.PurposesThe purposes of this Act are to establish
			 and maintain a Wildlife Global Animal Information Network for
			 Surveillance—
			(1)to more rapidly
			 and efficiently detect, verify, and report on the presence of infectious
			 diseases, such as highly pathogenic avian influenza, in birds and other
			 wildlife around the world;
			(2)to use information
			 on pathogens found during surveillance of wildlife to better delineate
			 potential threats to domestic animals, humans, as well as wildlife
			 itself;
			(3)to
			 use information on when and where HPAI and other pathogens of concern are
			 identified in wildlife—
				(A)to better guide
			 preparedness in the United States and around the world; and
				(B)to carry out a
			 strategic wildlife health surveillance initiative that will provide regions,
			 countries, and specific locations with early warning information that will help
			 target resources toward enhancement of agribiosecurity, surveillance, public
			 health vigilance, and related areas;
				(4)to create an open
			 access database within which information on HPAI and other pathogens of
			 interest identified in wild birds and other wildlife can be shared as close to
			 real time as possible;
			(5)to protect the
			 health and safety of United States citizens and officials traveling or living
			 abroad; and
			(6)to protect the
			 economic interests of the United States and its partners from threats to
			 health, agriculture, and natural resources, including wildlife itself.
			4.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development, acting through one or more eligible
			 organizations.
			(2)Eligible
			 organizationThe term eligible organization means an
			 organization chartered in the United States with—
				(A)extensive global
			 wildlife health experience in tracking disease in wild birds and other
			 wildlife, including free-ranging, captive, and wild bird species;
				(B)proven ability in
			 identifying avian influenza, Ebola virus, and other pathogens in wild birds or
			 other wildlife;
				(C)experience
			 managing and implementing similar wildlife surveillance activities; and
				(D)accredited
			 zoological facilities in the United States.
				(3)HPAIThe
			 term HPAI means highly pathogenic avian influenza.
			(4)Wildlife
			 GAINSThe term Wildlife
			 GAINS means the Wildlife Global Animal Information Network for
			 Surveillance established under section 5(a).
			(5)Wildlife GAINS
			 partnersThe term Wildlife GAINS partners means the
			 partners of the Wildlife GAINS described in section 5(b).
			5.Wildlife Global
			 Animal Information Network for Surveillance
			(a)Authorization of
			 assistanceThe Administrator,
			 acting through one or more eligible organizations, is authorized to establish
			 and maintain a program to implement a Wildlife Global Animal Information
			 Network for Surveillance.
			(b)PartnersIn
			 administering the Wildlife GAINS, the Administrator shall collaborate with
			 appropriate—
				(1)Federal and State
			 agency partners, including—
					(A)the Department of
			 Agriculture, acting through—
						(i)the
			 Agricultural Research Service; and
						(ii)the
			 Animal and Plant Health Inspection Service;
						(B)the Department of
			 Health and Human Services, acting through the Centers for Disease Control and
			 Prevention;
					(C)the Department of
			 Homeland Security;
					(D)the Department of
			 Defense;
					(E)the Department of
			 the Interior, acting through—
						(i)the
			 United States Geological Survey; and
						(ii)the
			 United States Fish and Wildlife Service; and
						(F)various State
			 wildlife agencies in the United States;
					(2)multilateral
			 agency partners, including—
					(A)the Food and
			 Agriculture Organization;
					(B)the World Health
			 Organization;
					(C)the Office
			 International des Epizooties, the world animal health organization; and
					(D)the World
			 Conservation Union;
					(3)conservation
			 organizations with expertise in international and domestic wildlife monitoring
			 and surveillance;
				(4)accredited
			 colleges of veterinary medicine and medicine; and
				(5)other national and
			 international partners, as necessary.
				(c)International
			 SurveillanceThe Administrator shall manage an international
			 surveillance program under which Federal Wildlife GAINS partners shall, and
			 non-Federal Wildlife GAINS partners are encouraged to—
				(1)monitor and test
			 for the presence or arrival of avian influenza and other significant avian
			 pathogens at important bird areas around the world and in marketplaces with
			 intense trade in wild birds;
				(2)monitor and test
			 for the presence or arrival of other significant pathogens in free-ranging
			 wildlife and in places with intense trade in wild animals;
				(3)use trained
			 professionals to collect samples and other data and send samples to appropriate
			 diagnostic centers;
				(4)use the Wildlife
			 GAINS, in partnership with relevant agencies and organizations, for
			 conducting—
					(A)disease
			 surveillance activities on migratory birds and other wildlife worldwide;
					(B)domestic and
			 international field investigations on migratory birds and other
			 wildlife;
					(C)training and
			 capacity-building activities related to the relationships between human health,
			 domestic animal health, and wildlife health; and
					(D)research on methods
			 and approaches for detection and enhanced surveillance of HPAI and other
			 pathogens in migratory birds and other wildlife; and
					(5)send samples for
			 pathogen identification and testing to certified laboratories that—
					(A)meet
			 internationally established methods standards;
					(B)are located
			 at—
						(i)the
			 Centers for Disease Control and Prevention;
						(ii)the
			 Office International des Epizooties, the world animal health
			 organization;
						(iii)the Food and
			 Agriculture Organization;
						(iv)National
			 Veterinary Services Laboratories of the Department of Agriculture;
						(v)the
			 Agricultural Research Service; or
						(vi)other relevant
			 specialized laboratories; and
						(C)report the findings
			 back to the Administrator and Wildlife GAINS partners.
					(d)Network
				(1)PartnersThe
			 Administrator shall require Federal Wildlife GAINS partners, and encourage
			 non-Federal Wildlife GAINS partners, to transmit to the Administrator
			 information related to global distribution and characteristics of significant
			 pathogens.
				(2)AdministrationThe
			 Administrator shall—
					(A)use surveillance
			 reports and other formal and informal sources of information to identify and
			 investigate local disease outbreaks of avian influenza and other infectious
			 diseases involving wildlife, in coordination with Wildlife GAINS
			 partners;
					(B)develop a
			 long-term baseline of regional data related to HPAI and pathogens in migratory
			 birds and other wildlife for analysis between and across sites to create a
			 system to identify when and where outbreaks might occur and paths of
			 dispersal;
					(C)provide technical
			 assistance for disease prevention and control programs based on scientific
			 understanding of the relationships between wildlife health, domestic animal
			 health, and human health;
					(D)provide analytical
			 disease findings regularly to the United States Agency for International
			 Development and other Federal Wildlife GAINS partners to prevent or combat
			 human and animal diseases;
					(E)conduct other
			 activities as are necessary to support the Wildlife GAINS network and Wildlife
			 GAINS partners; and
					(F)coordinate Wildlife
			 GAINS surveillance results at the headquarters of the eligible
			 organization.
					(e)Database
				(1)In
			 generalThe Administrator shall manage, map, and make available
			 on a database on the Internet all results and information gathered under this
			 Act.
				(2)RequirementsThe
			 database shall—
					(A)provide geographic
			 data on wildlife populations and the movements of the populations and
			 laboratory test results; and
					(B)be available for
			 viewing by any Federal agency, foreign country, multilateral institution,
			 organization, or individual.
					(f)TrainingThe
			 Administrator shall request accredited colleges of veterinary medicine and
			 medicine and other Wildlife GAINS partners to train members of the Wildlife
			 GAINS network to—
				(1)monitor important
			 wildlife areas around the world; and
				(2)test for the
			 presence or arrival of avian influenza and other significant pathogens of
			 zoonotic concern or of concern to domestic or wild animals.
				6.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $10,000,000 for each of
			 fiscal years 2008 through 2012.
		
